Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  	
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 10, 16-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2013/0274390 A1) in view of Govaerts (US 2003/0073763 A1) as evidenced by Bambauer (U.S. Pat. No. 5,382,289).
Regarding Claims 1 and 23, Sakata teaches polybutylene terephthalate resin compositions (Abstract) and teaches an embodiment in Examples 1 and 2 where the compositions comprise polybutylene terephthalate and aluminum trisdiethylphosphinate (¶ 92-93 and Table 1). No other polyalkylene terephthalates or polycycloterephthalates are present. Examples 1 and 2 differ from the subject matter claimed in that zinc bis(dihydrogen phosphate) dihydrate is not included. Sakata teaches metal phosphate stabilizers such as calcium dihydrogen phosphate can be incorporated for the purpose of providing heat resistance (¶ 81 and 84). Govaerts teaches polybutylene terephthalate compositions (Abstract) and teaches both calcium dihydrogen phosphate Bambauer, monozinc phosphate is Zn(H2PO4)2 (Col. 4, Lines 12-17). In view of Govaerts' recognition that calcium dihydrogen phosphate and zinc bis(dihydrogen phosphate) are equivalent and interchangeable, in that both are known stabilizers for polybutylene terephthalate compositions, it would have been obvious to one of ordinary skill in the art to substitute calcium dihydrogen phosphate with zinc bis(dihydrogen phosphate) and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
With respect to zinc bis(dihydrogen phosphate) being a dihydrate salt, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09. In the present case, the only apparent structural difference between what is disclosed by Govaerts and what is claimed is that Govaerts’ structure is the presence of water within the structure. However, Govaerts explicitly teaches that it is the zinc dihydrogen phosphate compound itself, and not water, that is responsible for stabilization characteristics (¶ 31). Moreover, Sakata indicates with respect to phosphate stabilizer salts that either anhydrous or hydrated salts are known to be suitable (¶ 84). In view of this, it would have been obvious to one of ordinary skill in the art to utilize structurally similar compounds such as a dihydrate salt of Govaerts’ expressly taught zinc bis(dihydrogen 
Regarding Claims 4, Examples 1 and 2 further comprise glass fillers, which is seen to meet “at least one filler or reinforcing agent E)”. 
Regarding Claim 5, Example 1 further comprises glass fibers (at least one filler or reinforcing agent). Since claim 4 recites "at least one of", only one of the recited compounds are required and thus, components D) and F) are optional should glass fibers be present. As claim 5 only further limits the identity of optional component F) to titanium dioxide and does not actually require component F) to be present, the Markush limitation of claim 4 is still met, even if component F) is titanium dioxide.
Regarding Claim 10, Example 1 further comprises glass fibers (at least one filler or reinforcing agent). Since claim 4 recites "at least one of", only one of the recited compounds are required and thus, components D) and F) are optional should glass fibers be present. As claim 10 only further limits the identity of optional components D) and F), the Markush limitation of claim 4 is still met. 
Regarding Claims 16 and 17, Sakata teaches the phosphinate flame retardants can be used at concentrations spanning 10-30 wt% (¶ 64) and the metal phosphates can be used at concentrations spanning 0.01-3.0 wt% (¶ 82). Although the examples of Sakata further utilize glass fibers, Sakata indicates glass fibers are optional (¶ 87). Accordingly, Sakata is seen to suggest concentrations that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sakata suggests the Sakata. See MPEP 2123. The remaining limitations of claims 16 and 17 have been addressed above and the corresponding paragraphs are incorporated herein by reference.
Regarding Claims 18 and 19, Sakata teaches the compositions are melt-kneaded using a twin screw extruder and extruded to form pellets (¶ 102). Such pellets are seen to be molding compositions obtained using a twin screw extruder as a melt compounder/mixer. With regards to the particular protocol by which the pellets are made (formed into a strand, cooled until pelletizable and pelletized), it is noted that claims 18-20 are recited in the product-by-process format by use of the language, “obtained by…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claim 20, Sakata teaches articles for electronic parts (¶ 90). As Sakata suggests compositions with the same components as instantly claimed, such . 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2013/0274390 A1) in view of Govaerts (US 2003/0073763 A1) and Hirakawa (US 2013/0203905 A1) as evidenced by Bambauer (U.S. Pat. No. 5,382,289).
The discussion regarding Sakata, Govaerts, and Bambauer within ¶ 6-13 is incorporated herein by reference.
Regarding Claims 14 and 15, Sakata teaches embodiments in Examples 1 and 2 comprising polybutylene terephthalate, aluminum trisdiethylphosphinate, and glass fibers (¶ 92-93 and Table 1). Sakata differs from the subject matter claimed in that melamine cyanurate is not included. 
Hirakawa teaches polybutylene terephthalate comprising aluminum trisdiethylphosphinate flame retardant (Abstract; Examples) and teaches nitrogen-containing flame retardants such as melamine cyanurate procures excellent flame retardant effect when combined with phosphinate flame retardant (¶ 52-53, 56). It would have been obvious to one of ordinary skill in the art to further include melamine cyanurate within the compositions of Sakata because doing so would procure excellent flame retardance properties as taught by Hirakawa.
Claims 1, 4, 5, 10, 14-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa (US 2013/0203905 A1) in view of Govaerts (US 2003/0073763 A1) as evidenced by Bambauer (U.S. Pat. No. 5,382,289).
Regarding Claim 1, Hirakawa teaches polybutylene terephthalate resin compositions (Abstract) and discloses an embodiment in Example 1 comprising polybutylene terephthalate (polyalkylene terephthalate), aluminum tridiethylphosphinate, and sodium dihydrogen phosphate dihydrate as a phosphorus stabilizer (Table 1; ¶ 94-101; ¶ 59-60 and 64). 
Hirakawa differs from the subject matter claimed in that zinc bis(dihydrogen phosphate) is not disclosed. Govaerts teaches polybutylene terephthalate compositions (Abstract) and teaches both sodium dihydrogen phosphate and monozinc phosphate are both known suitable stabilizers (¶ 31). As evidenced by Bambauer, monozinc phosphate is Zn(H2PO4)2 (Col. 4, Lines 12-17). In view of Govaerts 's recognition that sodium dihydrogen phosphate and zinc bis(dihydrogen phosphate) are equivalent and interchangeable, in that both are known stabilizers for polybutylene terephthalate compositions, it would have been obvious to one of ordinary skill in the art to substitute sodium dihydrogen phosphate with zinc bis(dihydrogen phosphate) and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
With respect to zinc bis(dihydrogen phosphate) being a dihydrate salt, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09. In the present case, the only apparent structural difference between what is disclosed by Govaerts and what is claimed is that Govaerts’ structure is the presence of water within the structure. Govaerts explicitly teaches that it is the zinc dihydrogen phosphate compound itself, and not water, that is responsible for stabilization characteristics (¶ 31). Moreover, Hirakawa indicates with respect to phosphate stabilizer salts that either anhydrous or hydrated salts are known to be suitable (see “a hydrate thereof” within ¶ 64). In view of this, it would have been obvious to one of ordinary skill in the art to utilize structurally similar compounds such as a dihydrate salt of Govaerts’ expressly taught zinc bis(dihydrogen phosphate) with the expectation that stabilization characteristics would result in the resulting PBT compositions.
Regarding Claims 4, 14, and 15, Example 1 further comprises melamine cyanurate (nitrogen-containing flame retardant component), glass fibers (filler or reinforcing agent), and polytetrafluoroethylene (further additive). 
Regarding Claim 5, Example 1 further comprises melamine cyanurate (nitrogen-containing flame retardant component). Since claim 4 recites "at least one of", only one of the recited compounds are required and thus, components E) and F) are optional should a nitrogen-containing flame retardant be present. As claim 5 only further limits the identity of optional component F) to titanium dioxide and does not actually require component F) to be present, the Markush limitation of claim 4 is still met, even if component F) is titanium dioxide. 
Regarding Claim 10, Example 1 further comprises melamine cyanurate (nitrogen-containing flame retardant component) and glass fibers (filler or reinforcing component). Since claim 4 recites "at least one of", only one of the recited compounds are required and thus, component F) is optional should a nitrogen-containing flame retardant and/or filler/reinforcing agent be present. As claim 10 only further limits the identity of optional 
Regarding Claim 16, Example 1 has 100 pbw of polybutylene terephthalate, 27 pbw of aluminum tridiethylphosphinate, and 1 pbw of metal phosphate (Table 1; ¶ 94-101), which is equivalent to 78.1 wt% of polybutylene terephthalate, 21.1 wt% of aluminum tridiethylphosphinate, and 0.8 wt% of metal phosphate. The disclosed values lie within the claimed ranges. The remaining limitations of claim 16 has been addressed above and the corresponding paragraphs are incorporated herein by reference.
Regarding Claim 17, Hirakawa teaches 5-100 pbw of phosphinate flame retardant and 0.1-3 pbw of metal phosphate relative to 100 pbw of polybutylene terephthalate (¶ 51 and 65), which suggests concentrations that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hirakawa suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hirakawa. See MPEP 2123.
Regarding Claims 18 and 19, Hirakawa teaches the compositions are melt-kneaded using a twin screw extruder and extruded to form pellets (¶ 103). Such pellets are seen to be molding compositions obtained using a twin screw extruder as a melt compounder/mixer. With regards to the particular protocol by which the pellets are made (formed into a strand, cooled until pelletizable and pelletized), it is noted that claims 18-20 are recited in the product-by-process format by use of the language, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claim 20, Hirakawa teaches articles of manufacture formed via injection molding or extrusion molding to create articles with tracking resistance and flame retardance (¶ 103; 87-92). Hirakawa teaches electric or electronic device parts (¶ 91-93), which is seen to be an electrical assembly, an electronic assembly, or component.
Regarding Claim 23, Hirakawa includes only polybutylene terephthalate within the Examples, which is seen to be “exclusive of any further polyalkylene terephthalates or polycycloalkyene terephthalates”. While two polybutylene terephthalate resins of differing intrinsic viscosity are present, this is indicated by Hirakawa solely to adjust the intrinsic viscosity of the resulting PBT resin (¶ 28). Moreover, claim 23 is not seen to contain any language excluding the use of multimodal PBT resin. Accordingly, Hirakawa
Alternatively, Hirakawa indicates the PBT used can have intrinsic viscosities ranging from 0.6-1.2 dL/g and indicates one can either use a PBT with an intrinsic viscosity in the specified range or alternatively by blending resins having different intrinsic viscosities (¶ 28). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a single PBT resin having an intrinsic viscosity within 0.6-1.2 dL/g and predictably afford workable compositions in accordance with the teachings of Hirakawa. 
Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. 
 Applicant generally argues sodium dihydrogen phosphate exhibits different water solubility and pH characteristics as compared to the instantly claimed zinc bis(dihydrogen phosphate) and reasons that such compounds are not interchangeable. This is not found persuasive for the following reasons. 
Firstly, the rejection with Sakata is predicated on the substitution of calcium dihydrogen phosphate with zinc dihydrogen phosphate. Therefore, it is unclear what relevance Applicant’s arguments concerning sodium dihydrogen phosphate has with respect to the rejections concerning Sakata.
Secondly, the rejections above are predicated on substituting either calcium dihydrogen phosphate or sodium dihydrogen phosphate with zinc bis(dihydrogen phosphate) in view of Govaerts express teachings that all of these compounds are known to function as stabilizers for polybutylene terephthalate compositions. See MPEP 2143(B). Notably, the rationale to combine is predicated on an art-recognized 
While Applicant asserts it would not be appropriate to draw a conclusion of equivalence/interchangeability of such stabilizers in view of the water solubility/pH characteristics, Applicant has not explained the relevance of these features with respect to how these compounds are being used within the Sakata / Hirakawa references. This is notwithstanding that the express teachings of the prior art nevertheless indicate zinc bis(dihydrogen phosphate) is a known stabilizer for polybutylene terephthalate compositions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.